~~“ GILES Gourts

“Us a-rgpetded he Obumen 212 Filed on 07/0 ee OEE OS aco 1of5
JUL 07 2020

TO 7HE HONORABLE -UGE LEE 4. ROSENTHAL 4 David J. Zi sz

Zo bwroilol HCE Cegies f co fu moma of she Coron Ame. fly.
seme ls SeSo) lite’? ancl rr suce sion remember ra ae ttemaTr
fo £:fe @ mati te pater vbne fos lusse lle kl Hhougla Yer cboaeot
foot wotiiars lott LLL Le me fe. seek PC LLETD ITEP OA by Lbrcrs
Cassel (LBL Lo LVEFLCAA AE. OfPPICC pp y LLEVA Viney aT, Sore
- wale L Leip S Zo mene 221 Have cn sygotn teal 05 Counsel Si hose
Ce eS. Lrke2 4 plop Coming pe fom Vv icace LT back fUECLME A,
acd Quee wo egd i iltt ee Beet fo a.-in ig fll Se, tering which
TOBE (WAZFC Fre La Leal oa 6 2a.V boards fen watts
b 8 2 c2e. Latwtlss lasted, a5 F- fae A WaeseAhn tpgnd
Coane tsi OF Saint oor. DASE Jes LE tA) FHT EE fy
MET” SD up! THE Cours a) mag Eo Sth” Lent obponit Lver Afsesse
b) THOT Ty DW 6 ET. SHE DN plewe vee HCO) THATA Le tp BO
frac ucect pay wet l pecogQUS Av) Codd Shaws Lo cAO Ty Gact Have
Chew byes ottseas? she wel pooQead THE 7a iv AEB NG An)
rtsichtr Tho esate LBL OL faecsede| Lancet , which =Lo fred
eriia@A tained Coucliste ot tho hearyug op fle S297. SO, Zz
hes ard Bur FG atkm~ats aT. f CHL Ly Sal [CCOCHS. Ore Ss Lb reotg
was sor lech hye the Chek te popa Tr tile Ho sé bynes LTA
Cute passed gral TF was beck Is Coot wf ao meet [
MROeaAs. 2 bled sebsegiuast Subpegags Gears SCheoti lea.
acothicr Court sothine 2 MAY Be fn Ce gam / & pr Ace HlOusey
twttiateA Lar! HPeEVICLI, on may JF HE Sh aaats Ss ba fad bea/
executi! 2lthoush Zz has) reguesteA Aessuccal Service by
She Cemats bles. pf LCCC . PEE DES unt rote bratowrce the
Sub ve LLAL YL OSG LHL CaaypUslSt¥ NV COC € oS, See
ADE 1105 Matte Prive Sear JE a yan Cormise f ET vould

ADL. Jrave BasX fcalple na F getLDG pay meat ef he coc

. £S0085-01 07

 

 

 

 
Case 4:19-cv-00226 Document 212 Filed on 07/07/20 in TXSD Page 2 of 5

 

Sita bo $ueGeEd that Z attempt faye AEKOSS. SERVED
Ly BY Coect Kypointhed pcliate puvesbigatak Kita iG fell
Lell Heaeirs Louait cumelees ceerite employees ( sh oan I
was atten) Bring ‘b gel LECXEAS. fzza) i.mulf avofA serviFe
by Loalinse OT thaad 4 fecie CbLiTeR, Le bile Toa Stale LHe
$2400'8? fhe prwestigate l0hS (aia. by the judses orders,
Cnccd ay OLENA 4 WIS ill fanercly eC Ctialt eA Pife0x LAC
fect phet- A SMSHAICT. TEMEE. teoula: Sus ses7~ tome 4) 7o
Setar der the WWE? 6G Fa VE tuts WME 7 han Beer CeYVITED Ons
Ac fase that she nas Lilly Quer? Could have beers
Mace Cx Aoki Lier Ca rtv[e(dA put by PhO Cire T ARLES
CHEER Are) THAT THE Cove ST ARLES ATTEPM ATS Te Sere ve
puairss Gre flo tal Ones She Corr lA actual lV act pe
Ww6ce 13 fer ony a bletewf mlsa fypeeyalat fod of
LAS. hot: Qe a hus of gsc bien as rit [le SE, NE
PR_THE  CourTs REFUSAC Te Coma pe C ft tat thIS
Cem tara | pcacectiieg 4 T LAS FRelem) JO SEEK Goxrmwse/ pad
ORO TO DAT fn Aas Mei Ge | £EC2AS, 4t thth Hreé
THE~ ZEEE LLL Octve || y Subp pared tho Pecorté ait
toy ULLE Paaaleic ect tezithial oda Sa ot ames LF hact
Comszel apprised Cat Ate Core LiprctAtAsS OF apt VY
to feat Lsith tho be apareot hal heacixG a tlic 10
His, Th nes pu ficf Shou that I ole Drew
ChteutC ver Neeage thich Makes pre 2S (LOC te lly Wolwere ble
TO OvVII-AF bey ICH 16 nina ee tf Cal TE fer Harrys Coutfy/
Tithe Nurine HE HEARING ATTORUEY OF Reco (Ranrcd ¥ (16-710
mache stkatemeHfé Uuhich wee twherernhle fe roe art
_ths.o ea lletwtH Lhe fPIC LIT AL. te Ana tKe Letrimestte |

ES0085-01-07

 

 

 

 

 

 
Case 4:19-cv-00226 Document 212 Filed on 07/07/20 in TXSD Page 3 of 5

 

Cena eumtelte Lectth, ot Me Mit ip atl a then t- tp Megate
er cehnt the LS Ka Ate AMG a tr AS. Ly. the 9ssls fanart
LUSTIOMCT—~ BT THD LEN E7- was 4 Shar, Aes GLA. fo ALICE
re Of tho pight a JUuXCOTE. LW fesarcd fo 3 Lat
harl PELL nena Sfp medraal Car, Ann A cbokerse Fert je LEAL
2551S LENE falc ABPCHCSACLS Lana ManrBttt! AA Bas FrveAment
Assured SY le phe ae feeders of-bice teinnlA fa lke petal
acH#icas LAL Liga fo hes ALG PHEW Briel 2 CCAS
fe pursich of2 BS precsiaatal bess Ae THB SAS BVERC PP View Fd
ASD) caret ahsnlitely a2 ath fas b bea felled Ly Lherwe
CHALICE pas fecal So Sec UCIAE. Ss fPasitLeel. ev for
We ~ THE pace IS Your AeA, ie F Hao Fas0c'?? fo
nal tAg fer aecrat (1 of). jfitemtvrn te 4 prekessia'e |
bad hiner! Lo weld aes Pie P20,000 fe F SyOce
bem’ arnck be celez cod funectiattly as there ace
UO CLIO atts do pay bal eather thas Cash
secur tye
Cynyplhe 7 very well may Ga fo fleur schoo! are ola I~
Bm Os Far Revove! Brom hops 2 2 thecace ZS Yo CA
ace from fe lade; a te leur To doe able ~fo Aesclihe Je)
fletal leaguasge the dépeivafions of liber ty (3) being
Cute leA pt Bur Criwloled jpstice system, Cuccensiy 1
pobably /eapossth [es Te_clescribe* acne fas keel laguage
[S_ most thet y Levouel Aol _¢ anercal (CET. A Cher ot fe,
ancd The calf pecple tithe Zl lV va nereteanid! the
cbebecinc12& ane pevlrebily the fLAGes ha cewuld
Le foc Laly Aese oleime CE cocky the Qctaa/

neces wi th S tee ail Adg fo malke Salvof Clays

£50065-01-07

 

 
}

Case 4:19-cv-00226 Document 212 Filed on 07/07/20 in TXSD Page 4 of 5

 

Cola qe hictHa te, By Gey fbb the -Hteela Be Econ lf
Gasily , Zacd just nas ht, sagt the pest of fay Lrfe

SEL IAG Lh, - Za cay Ay fo Ww chever ag S OF QRLSANST becom eS
ove she hfe bv scuche eile mos BemICIAL (fer all) route to
reach hal aca | would be with a/l He M20 ACL
techwoleg les aad fremeal peveds Liiw evarle hfe fr
Our Suctetyn Mere the [25ST em PELL tp ern hac ke

or! srk eualeauue Ma port tradcAriawal me Phirad F
soch ae those Lael 2 Lely CrVIlpVe2 city Qasr routed
through posttl del verl€ Se THE degre é ok ae Ll
LEC OAT. to those vyiolaters of CootlPSS unin form ed,
tmeadica ted uaLpcivile sect AAR lee beatisns Saict(ts
S44) woof exceec! that which Ss rece (ves timely Ay the
fmamedtat?é CE lor fOl~ Ashe pe Cousreicted Clete s  Comve iL
Abe: rece enlt Ct Sucls Gl£t ig fal Gat laa. Aeser LLG,
So below! that uwithich pe lre¢- na be orate (5 oil V
A miltal bf thet tadich hac a LAE aA; boew besfoueol,
Fr Cbs 5 zat like An clearly rema-K Oars Youn

jacicd tépeticl [2 tet nness ia! the bers huey ot CaCEWT J
eleva [5605 2 which the athor (= sc eon bee
ad ft0 Class of plasashitFS ertevatront, Your AE i AC
ples vnnvailehle te cay wed frie ls pote! Th Seine,
ZA bhe wo ask Ifoek b fpbtitsual } Voge thigh 0 (wef, C2
Lhall of Yours: hal, be eal Lact eect: of Pevae
th (Ch ts rezuired Ac ne fe ACC HIE hh Phot whieh
FZ Caw anol for way se [te

fLerithre re Se, Le

FASO ColBAY Cath icorre Bee 1?

ES0085-01-07 [200 BurGer SP.
HOI STIIM TY

 

 
Case 4:19-cv-00226 Document 212 Filed on 07/07/20 in TXSD Page 5 of 5

HARRIS ty eT OFFICE JAIL

{
SPN: _ el|:
Street / 200 A at we TA CCT _ united States Courts

Southern District of Texas

HOUSTON, TEXAS 77002 FILED

aramark Jar JUL 0'7 2020
(Leg al MH a J. Bradley, Clerk of Court

   

    

 

PPROVE

 

INDIGENT

 

 

 

os ene a JUN 2 6 2020
7 LECARNDIBRNT Nato

 

Criminal Justice Bivision

ae ha RMR ne Se Ameo AStone toi iach Foe edtine . —

a hs « !
Daas ae eS amannanvanaio. oe *. “ 1 woe Foy FE A ese P
GES a Ah . ' . v4 oe pe pl

; : U.S. POSTAGE) PITNEY BOWES
« alt (1% vn RE

EE a

ZIP 77002 002 $ 000. 50°

: 02 4
WT 0000368784 JUL. 02 2020.

 

 

Chie Uri fed StATES
DISTRICT TWIG E
Lee oe RosenUTHAL

 

P.O: BOX 6/010

HOISTON, TE AS

dnunelh Phy Hal eld PUBLMpeBulty)

tte Nt eR Bote yc a
